ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 1 April 2022 has been entered and considered. Claims 1, 22, 29, and 31-34 have been amended. Claims 2, 23, and 30 have been canceled. Claims 1, 3-6, 21-22, 24-29, and 31-34 are allowed. 

Response to Amendment
Claim Rejections - 35 USC § 101
In view of the amendments to claims 29 and 31-34, the rejections under 35 USC 101 are withdrawn. 

Prior Art Rejections
In view of the amendments to independent claims 1, 22, and 29 incorporating the allowable features of claims 2, 23, and 30, respectively, the prior art rejections are withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Each of independent claims 1, 22, and 29 recite, in some variation: obtaining training images; obtaining a test image; selecting associated pixels in the training images for a first target pixel in the training images; calculating one or more value relationships between a value of the first target pixel and respective values of the associated pixels in the training images, wherein the one or more value relationships between the value of the first target pixel and the respective values of the associated pixels in the training images include: a centrality of respective value differences between the value of the first target pixel and the respective values of the associated pixels in the training images, and a variation of the respective value differences between the value of the first target pixel and the respective values of the associated pixels in the training images; selecting one or more associated pixels in the test image for a first target pixel in the test image; and detecting an anomaly in the first target pixel in the test image based on the one or more value relationships between the value of the first target pixel and the respective values of the associated pixels in the training images and on one or -2-Application No.: 16/678,880 Attorney Docket: 1205-24389-non-prov more value relationships between a value of the first target pixel and respective values of the one or more associated pixels in the test image. The cited art of record does not teach or suggest such a combination of features. 
In the closest art of record, Yoshikawa discloses obtaining a first and second image, determining differences between the gray scale value of a pixel of interest in the first image and the pixels peripheral thereto, determining differences between the gray scale value of a pixel of interest in the second image and the pixels peripheral thereto, and detecting a defect by comparing the differences between the gray scale value of the pixel of interest in the first image and the pixels peripheral thereto and the differences between the gray scale value of the pixel of interest in the second image and the pixels peripheral thereto. 
However, Yoshikawa does not teach or suggest that the one or more value relationships between the value of the first target pixel and the respective values of the associated pixels in the training images include: a centrality of respective value differences between the value of the first target pixel and the respective values of the associated pixels in the training images, and a variation of the respective value differences between the value of the first target pixel and the respective values of the associated pixels in the training images, as required by independent claims 1, 22, and 29.
Ishikawa, like Yoshikawa, is directed to defect inspection within images based on pixel values therein (Abstract). In particular, Ishikawa discloses calculating pixel variation between a target pixel and adjacent pixels in a plurality of images, and detecting defects in the images based on the pixel variation ([0075-0084] and Fig. 11).
However, even if combined with Yoshikawa, Ishikawa would fail to teach or suggest that the one or more value relationships between the value of the first target pixel and the respective values of the associated pixels in the training images include: a centrality of respective value differences between the value of the first target pixel and the respective values of the associated pixels in the training images in addition to the pixel variation, as required by independent claims 1, 22, and 29. 
Gao (U.S. Patent Application Publication No. 2015/0221076) discloses the use of median intensity (centrality) for the purpose of defect detection. However, Gao’s median values are not disclosed to be of pixel value differences. That is, Gao does not teach or suggest that the one or more value relationships between the value of the first target pixel and the respective values of the associated pixels in the training images include: a centrality of respective value differences between the value of the first target pixel and the respective values of the associated pixels in the training images in addition to the pixel variation, as required by independent claims 1, 22, and 29. The remaining cited art of record does not cure this deficiency. 
Because the cited art of record does not teach or suggest each and every feature of independent claims 1, 22, and 29, these claims are allowed. Claims 3, 5-6, and 21 are allowed by virtue of their dependency on claim 1. Claim 24 is allowed by virtue of its dependency on claim 22. Claims 31 and 34 are allowed by virtue of their dependency on claim 29.

Each of independent claims 4, 25, and 32 recite, in some variation: obtaining one or more training images; obtaining a test image; -5-Application No.: 16/678,880Attorney Docket: 1205-24389-non-provselecting one or more associated pixels in the one or more training images for a first target pixel in the one or more training images; selecting one or more associated pixels in the test image for a first target pixel in the test image; generating a predicted target-pixel value for the first target pixel in the test image based on respective values of the one or more associated pixels in the test image, on a value of the first target pixel in the one or more training images, and on respective values of the one or more associated pixels in the one or more training images; generating a target-pixel-value-to-predicted-target-pixel-value difference based on the predicted target-pixel value and on a value of the first target pixel in the test image; and detecting an anomaly in the first target pixel in the test image based at least in part on the target-pixel-value-to-predicted-target-pixel-value difference. The cited art of record does not teach or suggest such a combination of features.
In particular, the closest cited art of record (summarized above) fails to teach or suggest generating a predicted target-pixel value for the first target pixel in the test image based on respective values of the one or more associated pixels in the test image, on a value of the first target pixel in the one or more training images, and on respective values of the one or more associated pixels in the one or more training images; generating a target-pixel-value-to-predicted-target-pixel-value difference based on the predicted target-pixel value and on a value of the first target pixel in the test image; and detecting an anomaly in the first target pixel in the test image based at least in part on the target-pixel-value-to-predicted-target-pixel-value difference, as required by independent claims 4, 25, and 32. Accordingly, these claims are allowed. Claims 26-28 are allowed by virtue of their dependency on claim 25. Claim 33 is allowed by virtue of its dependency on claim 32.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663